SENTENCIA
Por existir duda razonable sobre la culpabilidad de los acu-sados se revoca la sentencia apelada dictada por el Tribunal Superior, Sala de Ponce.
Así lo pronunció el Tribunal y certifica la señora Secre-taria General. El Juez Asociado Señor Negrón García emitió opinión separada a la cual se une el Juez Asociado Señor Irizarry Yunqué. El Juez Asociado Señor Torres Rigual no intervino. El Juez Asociado Señor Rebollo López se inhibió.
{Fdo.) Lady Alfonso de Cumpiano Secretaria General
—O—